Citation Nr: 0515792	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability. 

2.  Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1964 to September 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in September 2000 and a 
substantive appeal was received in September 2000.  This case 
was previously before the Board and was remanded in December 
2003.

By way of a May 2002 letter, the veteran expressed 
satisfaction with the 20 percent rating for his service-
connected chondromalacia, left patella, with post-traumatic 
arthritis.  By way of a January 2005 rating decision, the RO 
granted service connection for right knee disability, for 
post-traumatic vascular headache syndrome and chronic daily 
headache syndrome, and for major depressive disorder and 
cognitive disorder, not otherwise specified.  These actions 
are considered a full grant of the benefits on appeal as to 
these issues.  Therefore, these issues are no longer 
considered to be in appellate status.

The issue of entitlement to service connection for back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently suffer from bilateral leg 
disability.




CONCLUSION OF LAW

Bilateral leg disability was not incurred in or aggravated by 
the veteran's active duty service nor is any bilateral leg 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a May 1999 rating decision, the RO denied the 
veteran's claim.  Thereafter, the RO did furnish VCAA notice 
to the veteran in March 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2001 RO letter, as well as the September 
2000 statement of the case and the October 2000, September 
2001, April 2002 and January 2005 supplemental statements of 
the case (SSOC), the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the March 2001 letter, VA effectively informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letter also advised the appellant to submit 
any relevant evidence in his possession.  The Board finds 
that these documents, when taken together, fulfilled VA's 
duty to notify, including the duty to notify the veteran to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

With regard to the bilateral leg disability issue, the Board 
also finds that all necessary assistance has been provided to 
the appellant.  The RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records, and VA medical 
records.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  As the veteran has been 
afforded several VA examinations, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

The veteran essentially contends that he has a bilateral leg 
disability as a result of a parachute accident he suffered in 
service.  He also contends that his bilateral leg disability 
is secondary to his service-connected left knee disability.  
The evidence of record extensively documents that the veteran 
suffers from bilateral knee disabilities.  The Board notes 
that the veteran is currently service-connected for bilateral 
knee disabilities.

The record reflects that the veteran underwent a VA fee-basis 
examination in April 2001.  The examination report shows that 
the veteran reported a parachute accident in service where he 
suffered low back and lower extremities injuries.  He 
reported pain in his knees and pain in his lower back.  He 
claimed to have difficulty walking, driving, climbing stairs 
or sitting for extended periods.  On physical examination, 
the veteran had no evidence of abnormal weight bearing on the 
feet.  His posture was normal and his gait was antalgic, 
protecting the left lower extremity.  The rest of the 
examination report only addresses the veteran's left knee.  
The examiner diagnosed the veteran with a left knee 
disability.  There was no diagnosis of a bilateral leg 
disability.  The veteran underwent a VA examination in April 
2004.  The examination report shows that the veteran reported 
a parachute accident at Ft. Bragg.  He reported back pain and 
right knee pain.  On physical examination, the examiner found 
absolutely no abnormalities of the legs.  There was no leg 
length discrepancy and he had a normal neurological 
examination of the legs and good distal pulses.  The examiner 
concluded that he had no abnormalities of the legs.  

The remaining medical evidence of record, including VA 
treatment records and private medical records, show 
complaints of and treatment for knee, back and psychiatric 
issues, but contain no objective medical evidence of any 
bilateral leg disability, other than his knee disabilities 
for which he is already service-connected.  In sum, the 
medical evidence of record does not support the veteran's 
contention that he has a bilateral leg disability.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a bilateral leg 
disability, to include as secondary to the veteran's service-
connected disability of the left knee, is not warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for bilateral leg disability is not 
warranted.  To this extent, the appeal is denied.


REMAND

Additionally, the Board notes that the veteran is currently 
service connected for left knee and right knee disabilities.  
The Board notes at this point that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 
Vet.App. 439 (1995).  The February 2004 VA medical opinion of 
record appears to address only the question of whether the 
back disability is related to the veteran's active duty 
service on a direct basis and does not address whether or not 
the back disability was either caused or aggravated by the 
service-connected knee disabilities.  Under the 
circumstances, the Board believes additional medical 
clarification is necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.  The RO should contact the examiner 
who conducted the April 2004 examination 
and ask him to provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's service-connected left 
knee disability and/or right knee 
disability caused or aggravated the 
veteran's back disability.  The claims 
file must be made available for the 
examiner to review.  

2.  If the examiner who conducted the 
April 2004 VA examination is not 
available, the RO should arrange for the 
veteran to undergo a VA examination to 
determine whether or not the veteran's 
back disability was either caused by or 
aggravated by the veteran's service-
connected left knee and right knee 
disabilities.  It is imperative that the 
claims folder be made available to the 
examiner for review.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current back disability was caused by or 
aggravated by the veteran's service-
connected left knee disability and/or 
right knee disability.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if service 
connection is warranted for back 
disability, including on a secondary 
basis.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


